Order of business
The final draft of the agenda for this sitting, as agreed by the Conference of Presidents meeting on Thursday, 8 March 2007, in accordance with Rules 130 and 131 of the Rules of Procedure, has been circulated. It has been requested that the draft be amended as follows:
Monday:
The Socialist Group in the European Parliament has moved that there be no motions to close the debate on the oral question to the Commission on Community measures to provide cross-border health services. Who wishes to justify this motion?
(FR) Mr President, my group believes that this proposal by the Committee on the Environment, Public Health and Food Safety to submit an oral question with debate and resolution on the provision of cross-border health care is inappropriate for the simple reason that the Committee on the Internal Market and Consumer Protection, backed by the Committee on Employment and Social Affairs, is currently debating a draft report that relates to the same subject, namely health services in the European Union. The vote on this resolution is in danger of being redundant and, above all, is in danger of cutting short the debates taking place in the two other committees.
My group could therefore just about endorse the presentation of this oral question with debate, but it requests that the resolution be left in abeyance and dealt with at the same time as the report by the committee concerned.
According to the information I have, this report is scheduled for the May plenary session. Let us therefore avoid any duplication of effort and let us try to do some serious parliamentary work. In other words, let us wait for the background report by the committee concerned to become available.
(DE) Mr President, I can, in fact, do no more than repeat what my colleague Mr Goebbels has already said. We, in the Committee on the Internal Market and Consumer Protection, are currently drafting a comprehensive report, which will also include opinions from the Committee on the Environment, Public Health and Food Safety, the Committee on Employment and Social Affairs, and the Committee on Legal Affairs.
It would, of course, be good if our committee's ongoing work were not to be prejudiced by the adoption of a resolution that had to be cobbled together within the space of three days, whereas we have been spending many weeks preparing a good document that, it is to be hoped, will enjoy broad support. I think the sensible thing to do would be to have a debate on this - that is something we can certainly accept - while not adopting a resolution on it.
Mr President, I understand the courteous and moderate way in which the request has been put by the colleagues opposite, but I have to say that I think it is based on a misunderstanding. I am grateful for their support. However, we are not talking about two debates on the same issue, but about a report by the Committee on the Internal Market and Consumer Protection, which is not yet completed, concerning the exclusion of health services from the Services Directive. An opinion from the Committee on the Environment, Public Health and Food Safety is winging its way to that committee and, in due course, we shall have a full debate on that.
This resolution is not about services but about patients.
(Applause)
It is about the consequences for patients of the judgments of the European Court of Justice.
When colleagues say that this debate might be untimely, they are right because it is very late. This resolution was not cobbled together in three days but was put together by the Committee on the Environment last December, when it was carried unanimously by that committee. The Health Commissioner, Mr Kyprianou, told us on numerous occasions that he was waiting for the resolution and asked why he could not have it because he knew that it had been carried. Therefore, it is long overdue. It is quite separate from the report by the Committee on the Internal Market and Consumer Protection, and we will give that due respect when it comes. However, for now, I ask Parliament to agree that the oral question should be accompanied by the resolution, which did not come before us in January or February, but surely can now do so in March.
(Applause)
(Parliament rejected the motion.)
Tuesday:
Motion by the Socialist Group in the European Parliament, Mr Virrankoski's report on biotechnology: Prospects and challenges for agriculture in Europe to be sent back to the committee.
. - (FR) Mr President, ladies and gentlemen, the vote on the report held in the Committee on Agriculture and Rural Development on 24 January was split down the middle: of the 43 members present, 22 voted in favour, 15 voted against and 6 abstained.
Due mainly to the fact that it focuses on GMOs, when biotechnology is far broader in scope, this report, which is entitled 'Biotechnology: prospects and challenges for agriculture in Europe', has provoked numerous reactions, and not only within our group.
For that reason, and due to the ensuing risk of this report - which is fairly crucial for a subject as important as biotechnology - failing, it would be helpful if the report were referred back to the Committee on Agriculture and Rural Development so that it can re-examine it and perhaps arrive at a more balanced proposal that receives more votes. I would add that I met Mr Virrankoski to discuss this issue - I am grateful to him for the constructive meeting that we had last week - and that it seems, moreover, that my fellow coordinator, Mr Busk, shares this opinion, if the e-mail that he sent me is anything to go by.
(FI) Mr President, biotechnology offers massive opportunities for European agriculture, although it presents challenges for it as well. For this reason, a report such as this cannot be treated as a yes or no issue: instead, it needs to be examined thoroughly and without bias. Accordingly, I am in favour of it being referred back to the committee so that we might get the greatest possible support for it in plenary.
(Parliament adopted the motion.)
(MT) I ask that this debate on hunting in Malta be concluded without a resolution because I feel that such a resolution is unnecessary and unjustified, and for three reasons. Firstly, spring hunting is, in itself, illegal, its being through the use of a derogation that European law allows the practice of hunting at this time of year. Secondly, the use of a derogation to allow spring hunting was the specific subject of negotiations between Malta and the European Union in the period prior to accession, and there is therefore no reason why this chapter should be re-opened. Thirdly, if spring hunting is to be abolished, then this should be done on a scientific basis and not in response to political pressure.
(MT) I agree with my colleague, Mr Busuttil. I believe that we are talking in this case about an agreement between the European Union and Malta, approved by both Parliament and the majority of the Maltese and Gozitan population of my country. I believe that it is at this stage unnecessary to come up with a resolution that goes against what was decided on between the Maltese people and the European Union, because I feel that we would in that way be sending out the wrong message to every European citizen, namely that the very European Union that originally endorses an agreement tries to put a stop to it after a while. I therefore believe that this is not the time for a resolution on the matter.
(IT) Mr President, ladies and gentlemen, the reason why we asked for and accepted this debate and why a resolution is needed is precisely because Malta has failed to abide by the agreements. It is obvious that that is what the problem is. Otherwise a resolution would not have been put forward; we would not have received the results and the very explicit recommendations of a fact-finding mission sent to Malta; and the Commission would not have recommended, as my fellow Members are very well aware, that the Maltese Government should not authorise the spring hunt in the country this year, in view of what has happened in previous years.
The reason, therefore, why we are calling for a debate and resolution is exactly the opposite of what my fellow Members maintain: since there is a violation of Community law and since we must apparently legislate less, we had better concern ourselves with applying this law. I hope this House will act in accordance with the decision made earlier and draw up a resolution on this topic.
(Parliament rejected the motion.)
Wednesday:
Motion by the Presidency of the Council for the debate on the statements by the Council and the Commission on the Berlin Declaration to be taken following the debate on the report on the European Council and the statement by the Commission on the meeting of the European Council (8/9 March 2007).
(DE) Mr President, starting the agenda in this way with a brief debate on the Berlin statement is a good choice. If the declaration is worth anything, let it be debated briefly and early in the morning, rather than at the end of a long and perhaps rather problematic debate on the Council, with different groups pulling in different directions. I think it is certainly appropriate that we should first have an hour's worth of debate on the Berlin statement, followed by an exhaustive one on the Council.
(Parliament rejected the motion.)
Thursday
Debates on violation of human rights, democracy and the rule of law (Rule 115 of the Rules of Procedure): Motion by the Group of the European People's Party (Christian Democrats) and European Democrats to delete the word 'Nigeria' and replace it by the wording 'arrests of activists contending for the rights of women in Iran'.
(DE) Mr President, we have seen that World Women's Day was marked in Iran by demonstrations by women, which were then violently suppressed. Over recent weeks, pressure on women's organisations in Iran generally has increased, and it is for that reason that we think it more relevant and more a matter of urgency that this be debated rather than the subject in relation to Nigeria.
(DE) Mr President, although I am sure that Mr Gahler is right to say that this is an important problem and one that we should not disregard, I do nevertheless believe that we should not drop the subject of Nigeria in favour of something else.
What I would propose is that we leave Nigeria on the agenda and take the subject of women in Iran during the next part-session in Brussels, for example in the format of a brief oral question to the Commission or the Council as to what they envisage doing in order to support women in that country. We would be happy to agree to that, but this time we should leave the agenda as it is. In that sense, I am against the motion, but would offer the opportunity for an in-depth discussion of the issue at another time - that time being in the course of the next part-session.
(Parliament rejected the motion.)
(The agenda was therefore adopted.)